 1   Lewis R. Landau (CA Bar No. 143391)
     Attorney-at-Law
 2   22287 Mulholland Hwy., # 318
     Calabasas, California 91302
 3
     Voice & Fax: (888) 822-4340
 4   Email: Lew@Landaunet.com

 5   Attorney for Platinum Loan Servicing, Inc.
 6
                               UNITED STATES BANKRUPTCY COURT
 7
                  NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
 8
     In re                                              Case No.: 20-50628 SLJ 11
 9
     FRE 355 Investment Group, LLC,                     Cases Jointly Administered
10
                                                        Chapter 11
11                          Debtor.
                                                        Case No.: 20-50631 SLJ 11
12
                                                        R.S. No.: LRL-001
13
     In re                                              MOTION FOR RELIEF FROM STAY;
14                                                      MEMORANDUM OF POINTS AND
     Mora House, LLC,                                   AUTHORITIES IN SUPPORT THEREOF
15
                            Debtor.                     Date: August 11, 2020
16                                                      Time: 10:00 a.m.
                                                        Place: Courtroom 9 (Telephonic)
17                                                      US Bankruptcy Court; Judge Johnson
                                                        280 South First Street
18                                                      San Jose, California 95113
19
             Platinum Loan Servicing, Inc. (“PLS”) as servicing agent for the beneficiaries of the
20
     mortgages on the real property owned by FRE 355 dba FRE 355 Investment Group, LLC (“FRE
21
     355”) and Mora House, LLC (“Mora House”) (FRE 355 and Mora House are collectively referred
22
     to as “Debtors”), herein moves for an order granting PLS relief from stay to foreclose on and
23
     exercise its remedies to recover possession of its real property collateral in each Debtors’ case
24
     pursuant to 11 U.S.C. § 362(d)(1), (d)(2) and (d)(3). PLS’s motion is supported by the following
25
     memorandum of points and authorities, the Declaration of Scot Fine (“Fine Declaration”),
26
     Declaration of Ricci E. Hart (“Hart Declaration”) and request for judicial notice (“RFJN”) filed
27
     concurrently herewith. For all these reasons, the Court should grant the requested relief.
28

Case: 20-50628       Doc# 75     Filed: 07/28/20     Entered: 07/28/20 16:42:14        Page 1 of
                                              23
 1                                                     TABLE OF CONTENTS

 2   MEMORANDUM OF POINTS AND AUTHORITIES .................................................................. 2
 3   I.     INTRODUCTION AND BACKGROUND FACTS ............................................................ 2
 4   II.    RELIEF FROM STAY SHOULD BE GRANTED UNDER 11 U.S.C. §§ 362(d)(1),
            362(d)(2), 362(d)(3) .............................................................................................................. 6
 5
            A.       Relief from Stay for Lack of Adequate Protection..................................................... 7
 6
            B.       Relief from Stay for Lack of Equity and No Effective Reorganization in Prospect. . 9
 7
            C.       Relief from Stay for Failing to File a Reasonably Confirmable Plan in SARE cases.
 8                    ................................................................................................................................. 10
 9   III.   WAIVER OF 14-DAY STAY UNDER FRBP 4001(a)(3) ................................................. 11
10   IV.    CONCLUSION ................................................................................................................... 11
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case: 20-50628         Doc# 75           Filed: 07/28/20 Entered: 07/28/20 16:42:14                                         Page 2 of
                                                       i-13-
                                                      23
 1                                                       TABLE OF AUTHORITIES
 2
     Cases
 3
     Campora v. HSBC Bank USA, N.A. (In re Campora), 2015 WL 5178823, at *5, 2015 U.S. Dist.
 4     LEXIS 117862, at *17 (E.D.N.Y. Sept. 3, 2015) .......................................................................... 8
 5   F&F, LLC v. U.S. Hung Wui Investment, Inc. (In re F&F, LLC), No. CC 10-1083 HDMK (9th
       Cir. B.A.P. 2010)........................................................................................................................... 9
 6
     Great Western Bank v. Sierra Woods Group, 953 F.2d 1174, 1177-78 (9th Cir. 1992) .................... 5
 7
     Hadley v. Victory Construction Co., Inc. (In re Victory Construction Co., Inc.), 37 B.R. 222, 226
 8     (9th Cir. B.A.P. 1984) .................................................................................................................... 7
 9   In re Deico Elecs., Inc., 139 B.R. 945, 947 (9th Cir. B.A.P. 1992) ................................................... 7
10   In re Delaney-Morin, 304 B.R. 365 fn. 3 (9th Cir. BAP 2003).......................................................... 7
11   In re Elmira Litho, Inc., 174 B.R. 892, 902 (Bankr. S.D. N.Y. 1994) .......................................... 7, 8
12   In re Everton Aloysius Sterling, 543 B.R. 385, 392 (Bankr. S.D. N.Y. 2015 ) ................................ 8
13   In re Scotia Pacific Co., LLC, 508 F.3d 214, 223 (5th Cir. 2007) ................................................... 10
14   Rozier v. U.S. Bank. N.A. (In re Rozier), 2013 WL 4428808 (9th Cir. BAP 2013), affirmed, No.
       13-60106 (9th Cir. 2015) ................................................................................................................ 8
15
     Price v. Del. State Police Fed. Credit Union (In re Price), 370 F.3d 362, 373 (3d Cir. 2004).......... 8
16
     United Sav. Ass’n of Tex. v. Timbers of Inwood Forest Assocs., Ltd., 484 U.S. 365, 375 (1988).. 9
17

18   Statutes

19   11 U.S.C. § 101(51)(B) ................................................................................................................. 2, 8

20   11 U.S.C. § 362(d) ................................................................................................................... passim

21   11 U.S.C. § 362(g) ............................................................................................................................ 6

22   11 U.S.C. § 506(b) .......................................................................................................................... 10

23   California Civil Code § 2924g(c)(1)-(2) ......................................................................................... 11

24   Rules
25   Federal Rule of Bankruptcy Procedure 4001(a)(3) ......................................................................... 11
26
     Treatises
27
     3 Collier on Bankruptcy ¶ 362.07[5][b] at 362-122 (Alan N. Resnick & Henry J. Sommer eds., 16
28     ed.) ............................................................................................................................................... 10


Case: 20-50628              Doc# 75            Filed: 07/28/20
                                                             ii Entered: 07/28/20 16:42:14                                      Page 3 of
                                                            23-14-
 1                           MEMORANDUM OF POINTS AND AUTHORITIES

 2                                                             I.

 3                             INTRODUCTION AND BACKGROUND FACTS

 4           FRE 355 filed its chapter 11 case on April 13, 2020 and Mora House filed its chapter 11

 5   case on April 15, 2020. Both petitions disclosed that the Debtors are single asset real estate cases

 6   as defined in 11 U.S.C. § 101(51)(B). See ECF # 1 (for each case) at ¶ 7; RFJN Exhibit 1. As

 7   such, the 90-day single asset relief from stay deadline under 11 U.S.C. § 362(d)(3) lapsed on July

 8   12 and 14, 2020. On July 10, 2020, the Debtors filed their joint chapter 11 plan and disclosure

 9   statement set for hearing on September 3, 2020. See RFJN Exhibits 2 and 3.
10           PLS is the loan servicing agent for the beneficiaries of mortgages on Debtors’ real
11   property. 1 The Lenders loaned FRE 355 the sum of $10,937,000 on March 29, 2018 secured by a
12   first priority deed of trust on the FRE 355 real property and a second priority deed of trust on the

13   Mora House real property. The total amount due on the Lenders’ loan as of July 28, 2020 is

14   $13,264,318.71 with interest accruing at the rate of $4,571.46 per day thereafter and additional

15   costs. See Fine Declaration and Exhibit 2 hereto. Debtors filed their chapter 11 cases to stay the

16   Lenders’ imminent foreclosure sales after multiple postponements from the originally scheduled

17   sale date of July 31, 2019.

18           The following admissions are taken from the Debtors’ Disclosure Statement for Debtors’

19   Plan of Reorganization (July 10, 2020) [ECF # 65] (“Disclosure Statement”) attached as RFJN

20   Exhibit 2:

21                  The Debtors are limited liability companies formed to own, develop and sell
             individual parcels of real property. Melvin Vaughn is the managing member and
22           sole owner of the Debtors.
23

24             1
                 Those beneficiaries are set forth in the Note Secured by Deed of Trust attached hereto as Exhibit 1: S & R
25   Income Fund I, LP as to an undivided 40.569% interest and S & R Income Fund II, LP as to an undivided 22.401%
     interest and RDG Lender Services, LLC, as to an undivided 9.600% interest and PLC Investment Group, LLC, a
26   California limited liability company as to an undivided 9.143% interest and Julian Maimin and Stacey Maimin,
     Trustees, of the Julian Maimin & Stacey Maimin Revocable Trust U/A 12/1/10 as to an undivided 6.857% interest and
     Judi Beth Kaplan, Trustee of the Judi Beth Kaplan Living Trust dated November 29, 2006 as to an undivided 4.572%
27   interest and William H. Scripps and Kathryn A. Scripps Trustees, of the Scripps Family 1992 Revocable Trust U/A 6-
     9-92 as to an undivided 4.572% interest and Lauren Dromy, Trustee, of The Israel Maimin 2010 Granter Trust FBO
28   Lauren Dromy U/A 12/1/10 as to an undivided 2.286% interest (hereinafter “Lenders”).

Case: 20-50628         Doc# 75       Filed: 07/28/20 Entered: 07/28/20 16:42:14                     Page 4 of
                                                  23-2-
 1                  The principal asset of FRE 355 is the Mora House, a newly-constructed
            single family dwelling located at 10718 Mora Hills Drive, Los Altos Hills,
 2          California. The Mora House has 6 bedrooms, 8 full bathrooms, 3 half bathrooms, a
            4-car garage and is 9,677 square feet. The lot upon which the Mora House sits is
 3
            approximately 1.24 acres in the Los Altos Hills with jaw dropping views of the San
 4          Francisco Bay, East Bay mountains and Silicon Valley, including the adjacent
            4,000-acre Rancho San Antonio Open Space Reserve. Construction of the home,
 5          which is in a modern style, was completed in approximately early 2018. The Mora
            House has been actively marketed for sale since April 2018 with a current list price
 6          of $14,999,999.
                    The sole asset of Mora House, LLC is the Mora Lot, an undeveloped parcel
 7
            lot of approximately 1.47 acres located immediately adjacent to the Mora House.
 8          The Mora Lot has been marketed concurrently with the Mora House under a
            separate listing agreement because ownership of the Mora Lot, and its continued
 9          preservation as undeveloped property, preserves the unobstructed views from the
            new home. The Mora Lot is currently listed for sale at $4,000,000. Access to the
10          Mora House and Mora Lot is by a common driveway.
11                  Both the Mora House and the Mora Lot are encumbered by the secured debt
            of S&R. S&R holds a first position deed of trust on the Mora House in the
12          scheduled amount of $12,113,909.20 including interest and foreclosure fees. The
            debt owed to S&R is cross-collateralized by a second deed of trust on the Mora
13          Lot.
                    The Blanchard Trust holds a senior deed of trust against the Mora Lot alone
14          in the amount of $2,441,801.23.
15
     Disclosure Statement, RFJN Exhibit 2 at internal page 6-7.
16
            In regard to post-petition operations, the Disclosure Statement admits:
17
                    Post-Petition Operations: The Mora House has not been rented since the
18          commencement of these cases, and no cash collateral has been generated. The
            limited costs of operations are utilities which are in Mr. Vaughn’s personal name,
19          routine maintenance such as landscaping, pool care, and insurance. Mr. Vaughn
            continues to advance these limited costs each month along with quarterly U.S.
20          Trustee fees as an unsecured loan to the Debtors, as was his custom and practice
21          pre-petition.

22   Disclosure Statement, RFJN Exhibit 2 at internal pages 8-9.

23          The Debtors’ chapter 11 plan [ECF # 64; RFJN Exhibit 2] (“Plan”) is a plan of liquidation.

24   Per the Disclosure Statement:

25                  A. Plan Overview.
                    The Debtors will advertise, market and close sales of the Mora House and
26          Mora Lot within 6 months after the Effective Date of the Plan, the Initial Marketing
            Period, to pay secured claimants of both properties in full and to pay a projected
27
            dividend of 9.15% to unsecured claimants. If S&R receives a $500,000 principal
28          paydown under the Addendum to Promissory Note then (1) S&R shall release its


Case: 20-50628      Doc# 75     Filed: 07/28/20 Entered: 07/28/20 16:42:14            Page 5 of
                                             23-3-
 1           lien against the Mora Lot, and (2) the Debtors shall have the Extended Marketing
             Period of six additional months to close sales of the Mora House and Mora Lot.
 2
     Disclosure Statement, RFJN Exhibit 2 at internal pages 1-2.
 3
             The feasibility of the Debtors’ Plan is described as follows:
 4
                     The Bankruptcy Code requires as a condition to the Plan’s confirmation that
 5
             the Bankruptcy Court find that liquidation of the Debtors or the need for further
 6           reorganization is not likely to follow after confirmation. In order to prove
             feasibility, the Debtors are required therefore to set forth their Effective Date and
 7           other priority payments and show that they have adequate cash to pay them when
             due. This involves a two-step analysis: first, the Debtors will set forth their analysis
 8           of the proceeds from sale of the Mora House and Mora Lot.
                     As set forth in Exhibit “C” hereto, the Debtors assume that the Mora House
 9
             and Mora Lot will sell for list prices, $14,999,000 and $4,000,000, respectively.
10           The combined tax basis for the two properties is $17,433,065. Assuming sale
             expenses of 7% ($1,225,000), the Debtors would generate a loss of $1,158,065 on
11           the sale, meaning no Federal or State capital gains taxes would be payable.
             $16,275,000 would be available to pay claims after costs of sale.
12                   Payment from escrow of the secured claims set forth in Classes 1A-2C
13           listed above will leave $430,606 in net proceeds for distribution to creditors.

14   Disclosure Statement, RFJN Exhibit 2 at internal pages 9-10.

15           The Debtor’s Disclosure Statement confirms that the Debtors are operating at a loss and

16   have no funds from operations to pay administrative expenses other than loan proceeds from Mr.

17   Vaughn. Those loans will increase the administrative burden in the cases, as does the Debtors’

18   general counsel fees. In fact, Debtors’ most recent Monthly Operating Reports for June 2020

19   reflect $274,676 in unpaid post-petition liabilities. See RFJN Exhibit 4.

20           The critical foundation for Debtors’ liquidating Plan is that the Debtors sell their real

21   properties for at least $19 million, which will yield $430,606 to pay general unsecured claims.

22   The Debtors’ Plan is utterly infeasible for at least the following reasons:

23           1.      Per the Disclosure Statement, “The Mora House has been actively marketed for

24   sale since April 2018 with a current list price of $14,999,999.” The $15 million listing price has

25   thus been market tested for over two (2) years and has failed to generate a closed sale. There is no

26   credible reason to believe that an additional year of marketing (after plan confirmation) will result

27   in a sale at the listing price after market testing confirms no sale at the $15 million listing price.

28

Case: 20-50628       Doc# 75      Filed: 07/28/20 Entered: 07/28/20 16:42:14              Page 6 of
                                               23-4-
 1             2.     PLS has obtained recent appraisals reflecting that the current value of the Mora

 2   House is only $10,500,000 and the Mora Lot is only $2.75 million. At $13,250,000 combined

 3   value, the Debtors cannot close a sale. See Hart Declaration. The $13,250,000 combined value of

 4   Debtors’ real properties confirms that Debtors have no equity in the real properties and the

 5   properties are not necessary to an effective reorganization in prospect. Moreover, PLS lacks

 6   adequate protection due to continuing accruals on the $2,441,803 first mortgage owed Richard and

 7   Esther Blanchard Trustees of the Richard and Esther Blanchard 1990 Trust dated 10/1/1990

 8   (“Blanchard”) on the vacant lot and Debtors’ continuing failure to pay real estate taxes which

 9   continues to erode PLS’s collateral position. The Blanchard proof of claim and County of Santa
10   Clara claims for taxes are attached as RFJN Exhibits 5, 6 and 7.
11             3.     Debtors’ distribution analysis that results in $430,606 to pay unsecured creditors on
12   a $19 million sale is based on PLS receiving only $13 million at closing. RFJN Exhibit 2 at
13   internal Exhibit C. However, the amount due PLS as of July 28, 2020 is $13,264,318.71 and
14   increases by at least $136,000 monthly ($816,000 every six months) plus costs. See Exhibit 2
15   hereto.
16             4.     Finally, Debtors’ Plan relies upon the accrual of negative amortization of interest

17   during the Plan term as Debtors do not propose to make any interim plan distributions during the

18   Plan term and prior to sale closing. Negative amortization plans, while not per se prohibited, are

19   subject to stringent confirmation standards under Great Western Bank v. Sierra Woods Group, 953

20   F.2d 1174, 1177-78 (9th Cir. 1992) to assure fair and equitable treatment under the plan. Debtors’

21   Plan contains none of the fair and equitable safeguards required to confirm a negative amortization

22   plan and shifts the risk of loss entirely to the Lenders for the success of Debtors’ liquidating Plan.

23   Since the Debtors value their real property excessively and unreasonably high and fail to account

24   for all accruing liabilities in the estate, the Plan is patently infeasible.

25             For all these reasons, relief from stay must be granted.

26

27

28

Case: 20-50628         Doc# 75     Filed: 07/28/20 Entered: 07/28/20 16:42:14           Page 7 of
                                                23-5-
 1                                                     II.

 2                           RELIEF FROM STAY SHOULD BE GRANTED

 3                          UNDER 11 U.S.C. §§ 362(d)(1), 362(d)(2), 362(d)(3)

 4          PLS moves for relief from stay to foreclose upon and recover its real property collateral

 5   pursuant to 11 U.S.C. §§ 362(d)(1), 362(d)(2) and 362(d)(3). These Bankruptcy Code sections

 6   state the following:

 7          (d) On request of a party in interest and after notice and a hearing, the court
            shall grant relief from the stay provided under subsection (a) of this section,
 8          such as by terminating, annulling, modifying, or conditioning such stay —
                (1) for cause, including the lack of adequate protection of an interest in
 9
            property of such party in interest;
10              (2) with respect to a stay of an act against property under subsection (a)
            of this section, if —
11                   (A) the debtor does not have an equity in such property; and
                     (B) such property is not necessary to an effective reorganization;
12              (3) with respect to a stay of an act against single asset real estate under
13          subsection (a), by a creditor whose claim is secured by an interest in such
            real estate, unless, not later than the date that is 90 days after the entry of
14          the order for relief (or such later date as the court may determine for cause
            by order entered within that 90-day period) or 30 days after the court
15          determines that the debtor is subject to this paragraph, whichever is later —
                     (A)the debtor has filed a plan of reorganization that has a reasonable
16                   possibility of being confirmed within a reasonable time; or
17                   (B)the debtor has commenced monthly payments that —
                         (ii)are in an amount equal to interest at the then applicable
18                   nondefault contract rate of interest on the value of the creditor’s
                     interest in the real estate;
19
     11 U.S.C. § 362(d)(1), (2), (3) (in relevant part).
20
            In addition, 11 U.S.C. § 362(g) addresses the burden of proof as follows:
21
            (g) In any hearing under subsection (d) or (e) of this section concerning relief from
22          the stay of any act under subsection (a) of this section—
23                  (1) the party requesting such relief has the burden of proof on the
                    issue of the debtor’s equity in property; and
24                  (2) the party opposing such relief has the burden of proof on all
                    other issues.
25
     11 U.S.C. § 362(g).
26
            Here, PLS has carried its burden of proving that Debtors have no equity in their property.
27
     The combined value of both Debtors’ properties is $13,250,000 subject to the senior Blanchard
28

Case: 20-50628       Doc# 75      Filed: 07/28/20 Entered: 07/28/20 16:42:14           Page 8 of
                                               23-6-
 1   lien totaling $2,441,803 and County of Santa Clara taxes of $342,136. With PLS’s lien totaling

 2   $13,264,318.71, Debtors have no equity in their real properties. Consequently, the Debtors have

 3   the burden of proof on all issues in opposition to relief from stay.

 4           A.      Relief from Stay for Lack of Adequate Protection.

 5           “[U]ndersecured creditors are entitled to adequate protection to compensate them for the

 6   depreciation in their collateral. Adequate protection prevents creditors from becoming more

 7   undersecured because of the delay that bankruptcy works on the exercise of their state law

 8   remedies.” In re Deico Elecs., Inc., 139 B.R. 945, 947 (9th Cir. B.A.P. 1992) (citing United

 9   Savings Assoc. v. Timbers of Inwood Forest, 484 U.S. 365 (1988)); see also 11 U.S.C. § 361(1)
10   (“When adequate protection is required ..., such adequate protection may be provided by ...

11   requiring the trustee to make a cash payment or periodic cash payments to such entity, to the

12   extent that the stay ... results in a decrease in the value of such entity's interest in such

13   property....”) (emphasis added). Lack of adequate protection of an interest in property is a basis of

14   cause for relief from the automatic stay. See 11 U.S.C. § 362(d)(1).

15           Here, PLS lacks adequate protection in at least two (2) ways. First, Debtors have no cash

16   flow and are not making any payments on the Blanchard senior lien or real estate taxes. The

17   additional accruals on these senior liens increases PLS’s undersecured status resulting in a lack of

18   adequate protection. A secured creditor lacks adequate protection if there is even a threat of a

19   decline in the value of its collateral. An example of threatened decline in value, without an actual

20   decline, is the failure to maintain property or insurance. See, In re Delaney-Morin, 304 B.R. 365

21   fn. 3 (9th Cir. BAP 2003), citing, In re Elmira Litho, Inc., 174 B.R. 892, 902 (Bankr. S.D. N.Y.

22   1994) and Hadley v. Victory Construction Co., Inc. (In re Victory Construction Co., Inc.), 37 B.R.

23   222, 226 (9th Cir. B.A.P. 1984) (stay was granted, conditioned on the debtor keeping current fire

24   insurance). Here, PLS is threatened with a further decline in the value of its collateral because

25   payments are not being paid on senior secured claims and Debtors have no cash available for

26   property maintenance other than as Mr. Vaughn may, or may not, advance as a loan.

27           Second, a “debtor’s failure to make monthly payments to a secured creditor constitutes

28   “cause” for granting relief from the automatic stay.” See Rozier v. U.S. Bank. N.A. (In re Rozier),

Case: 20-50628       Doc# 75      Filed: 07/28/20 Entered: 07/28/20 16:42:14               Page 9 of
                                               23-7-
 1   2013 WL 4428808 (9th Cir. BAP 2013), affirmed, No. 13-60106 (9th Cir. 2015), citing, Price v.

 2   Del. State Police Fed. Credit Union (In re Price), 370 F.3d 362, 373 (3d Cir. 2004)(“A persistent

 3   failure to make monthly payments under loan documents can constitute cause for granting relief

 4   from the automatic stay.”). “[T]he failure to make mortgage payments constitutes ‘cause’ for

 5   relief from the automatic stay and is one of the best examples of a ‘lack of adequate protection’

 6   under Section 362(d)(1) of the Bankruptcy Code.” See In re Everton Aloysius Sterling, 543 B.R.

 7   385, 392 (Bankr. S.D. N.Y. 2015 ), citing, In re Schuessler, 386 B.R. 458, 480 (Bankr. S.D. N.Y.

 8   2008); Campora v. HSBC Bank USA, N.A. (In re Campora), 2015 WL 5178823, at *5, 2015 U.S.

 9   Dist. LEXIS 117862, at *17 (E.D.N.Y. Sept. 3, 2015) (“A debtor’s failure to make post-petition
10   mortgage payments constitutes sufficient cause to modify an automatic stay.”); In re Elmira Litho,
11   Inc., 174 B.R. 892, 903 (Bankr. S.D. N.Y. 1994) (“Without quantifying the decline in value, the

12   creditor can often establish its prima facie case by demonstrating that the debtor has completely

13   failed, or substantially failed, to make post-petition payments.”).

14          Here, Debtors have no cash flow and are not making any payments to Blanchard on the

15   senior lien, to accruing real estate taxes or to PLS. Debtors are single asset real estate cases as

16   defined in 11 U.S.C. § 101(51)(B) and the 90-day single asset relief from stay deadline under 11

17   U.S.C. § 362(d)(3) lapsed on July 12 and 14, 2020. Pursuant to § 362(d)(3)(B)(ii), Debtors would

18   have had to start making payment to PLS at the non-default contract rate of interest to avoid relief

19   from stay, had they not filed their Plan on July 10, 2020. But their Plan is utterly infeasible and

20   does not meet the standard of § 362(d)(3)(B)(i) requiring that the Plan have a “reasonable

21   possibility of being confirmed within a reasonable time.” Debtors’ Plan is based on the negative

22   amortization of interest and the properties selling for $19 million after another 12 to 18 months of

23   marketing. Since PLS’s appraisals confirm a collectively value of only $13,250,000, the Plan is

24   infeasible. Moreover, the Debtors’ Plan assumes that PLS’s payoff will be only $13,000,000 at

25   the time of sale and PLS’s claim already exceeds that amount, plus is accruing interest at the rate

26   of over $800,000 every six-month period.

27          The failure to make payments and erosion of collateral value constitutes cause for relief

28   from stay. The motion should be granted.

Case: 20-50628      Doc# 75      Filed: 07/28/20 Entered: 07/28/20 16:42:14             Page 10 of
                                               23-8-
 1           B.      Relief from Stay for Lack of Equity and No Effective Reorganization in Prospect.

 2           PLS also seeks relief based on Debtors’ lack of equity in their real properties and lack of

 3   prospect of an effective reorganization in prospect. Once PLS establishes that the Debtors have no

 4   equity in the properties, “it is the burden of the debtor to establish that the collateral at issue is

 5   necessary to an effective reorganization.” United Sav. Ass’n of Tex. v. Timbers of Inwood Forest

 6   Assocs., Ltd., 484 U.S. 365, 375 (1988).

 7           PLS has carried its burden of proving that Debtors lack equity in the Mora House and

 8   Mora Lot. Thus, the burden shifts to Debtors to prove that the collateral at issue is necessary to an

 9   effective reorganization. On this issue, the Debtors’ Plan is facially deficient. The crucial
10   question is whether Debtors can prove “a reasonable possibility of a successful reorganization
11   within a reasonable time.” United Sav. Ass’n v. Timbers of Inwood Forest Assoc. Ltd., 484 U.S.
12   365, 376 (1988). The BAP summarized the standards on this element for relief from stay and

13   affirmed a Bankruptcy Court’s early grant of relief from stay for failing to prove an effective

14   reorganization is in prospect. See F&F, LLC v. U.S. Hung Wui Investment, Inc. (In re F&F,

15   LLC), No. CC 10-1083 HDMK (9th Cir. B.A.P. 2010). The BAP identified the legal standard as

16   follows:

17                   “Courts usually require the debtor to do more than manifest unsubstantiated
             hopes for a successful reorganization.” In re Sun Valley Newspapers, Inc., 171
18           B.R. at 75; see also In re Dev. Corp., 36 B.R. at 1006. A debtor must do more than
             merely assert that it can reorganize if only given the opportunity to do so. See, e.g.,
19
             Am. State Bank v. Grand Sports, Inc. (In re Grand Sports, Inc.), 86 B.R. 971, 975
20           (Bankr. N.D. Ill. 1988). Thus, while the evidence demonstrated that the Debtor may
             have taken some preliminary steps toward obtaining the funding necessary to
21           formulate a feasible plan of reorganization, any negotiations were still in a
             speculative stage. There was no term sheet, agreement, or other documentation
22           (even in the form of emails or letters) that demonstrated there were investors or
23           loan commitments in place. See Pegasus Agency, Inc. v. Grammatikakis (In re
             Pegasus Agency, Inc.), 101 F.3d 882, 887 (2d Cir. 1996) (an effective
24           reorganization cannot be based on speculation).

25   Id., (affirming relief from stay on motion brought 60 days after chapter 11 case filed).
26           Here, Debtors’ Plan egregiously overvalues the properties by almost $6 million and
27   understates the amount required to payoff PLS at any point during the 12 to 18-month term of the
28   Plan. The Plan is utterly infeasible and does not constitute a reasonable possibility of a successful

Case: 20-50628       Doc# 75      Filed: 07/28/20 Entered: 07/28/20 16:42:14              Page 11 of
                                                23-9-
 1   reorganization within a reasonable time. For all these reasons, relief from stay should be granted

 2   under § 362(d)(2).

 3          C.      Relief from Stay for Failing to File a Reasonably Confirmable Plan in SARE cases.

 4          PLS also seeks relief from stay under 11 U.S.C. § 362(d)(3). Debtors’ cases are single

 5   asset real estate cases (“SARE”) as admitted in Debtors’ voluntary petitions. See ECF # 1 (for

 6   each case) at ¶ 7. Under § 362(d)(3), Debtors have not commenced monthly payments and were

 7   therefore required to file a plan “that has a reasonable possibility of being confirmed within a

 8   reasonable time” to avoid relief from stay. Debtors have not done so.

 9          The purpose of section 362(d)(3) is “to address perceived abuses in single asset real estate
10   cases, in which debtors have attempted to delay mortgage foreclosures even when there is little
11   chance that they can reorganize successfully.” 3 Collier on Bankruptcy ¶ 362.07[5][b] at 362-122
12   (Alan N. Resnick & Henry J. Sommer eds., 16 ed.). Section 362(d)(3) shortens such cases by

13   requiring the court to grant relief from the stay if a reasonable plan is not filed within the time

14   specified or payments are not commenced. Id. Section 362(d)(3) was added to the Bankruptcy

15   Code to target abusive filings by Chapter 11 debtors with little or no cash flow and no means to

16   fund a reorganization or to make adequate protection payments. See In re Scotia Pacific Co., LLC,

17   508 F.3d 214, 223 (5th Cir. 2007). Debtors’ cases are precisely the type of abusive filings that §

18   362(d)(3) was targeted to address. Debtors have no cash flow and no means to fund a

19   reorganization or to make adequate protection payments.

20          Debtors’ filed their Disclosure Statement and Plan as a sham delay tactic to avoid relief

21   from stay under § 362(d)(3). The Plan is patently infeasible. The Plan assumes negative

22   amortization on PLS’s claim and an ultimate payoff of $13,000,000 in 12 to 18 months after

23   confirmation, but PLS’s claim already exceeds that amount and accrues interest at over $800,000

24   every six months. Debtors’ Plan assumes that PLS is over secured, thus allowing for post-petition

25   accrual of all interest, fees and costs. See 11 U.S.C. § 506(b).

26          Moreover, the Plan assumes a sale at $19 million when the properties are collectively

27   valued at only $13,250,000. The Plan has no reasonable possibility of being confirmed within a

28   reasonable time and relief from stay should be granted under § 362(d)(3) as well.

Case: 20-50628      Doc# 75      Filed: 07/28/20 Entered: 07/28/20 16:42:14             Page 12 of
                                               23-10-
 1          For all these reasons the motion should be granted.

 2                                                    III.

 3                       WAIVER OF 14-DAY STAY UNDER FRBP 4001(a)(3)

 4          Pursuant to Federal Rule of Bankruptcy Procedure 4001(a)(3)

 5                  An order granting a motion for relief from an automatic stay made
                    in accordance with Rule 4001(a)(1) is stayed until the expiration of
 6                  14 days after the entry of the order, unless the court orders
                    otherwise.
 7

 8   FRBP 4001(a)(3).

 9          PLS requests that the Court waive the 14-day stay of FRBP 4001(a)(3) on the grounds that
10   PLS must republish its Notice of Sale in order to reset its foreclosure sale dates pursuant to
11   California Civil Code § 2924g(c)(1)-(2) due to postponements exceeding 365 days after the
12   original July 31, 2019 date set for the trustee sale. As the republication period is 20-days and PLS
13   otherwise lacks adequate protection, there is good cause to waive the 14-day stay period so that
14   PLS can promptly republish its Notice of Sale. Debtors effectively receive more time than the
15   benefit of the 14-day stay period due to the need to republish the sale for at least 20-days.
16                                                    IV.
17                                             CONCLUSION
18          Based on the foregoing, PLS requests that the Court grant the motion (1) authorizing
19   movant and its principal noteholder beneficiaries to exercise their rights and remedies under
20   applicable law and the loan documents with respect to 10718 Mora Hills Drive, Los Altos Hills,
21   California and the undeveloped parcel lot of approximately 1.47 acres assigned APN # 331-41-
22   067; (2) to foreclose upon and recover possession of the foregoing; (3) that the Court waive the
23   14-day stay pursuant to FRBP 4001(a)(3); and (4) for such other and further relief as the Court
24   deems just and proper.
25   Dated: July 28, 2020                                          Lewis R. Landau
                                                                   Attorney-at-Law
26
                                                                   By:/s/ Lewis R. Landau
27
                                                                   Lewis R. Landau
28                                                                 Attorneys for Movant

Case: 20-50628      Doc# 75     Filed: 07/28/20 Entered: 07/28/20 16:42:14             Page 13 of
                                              23-11-
Case: 20-50628   Doc# 75   Filed: 07/28/20 Entered: 07/28/20 16:42:14   Page 14 of
                                         23
                            EXHIBIT 1

Case: 20-50628   Doc# 75   Filed: 07/28/20 Entered: 07/28/20 16:42:14         013
                                                                        Page 15 of
                                         23
Case: 20-50628   Doc# 75   Filed: 07/28/20 Entered: 07/28/20 16:42:14         014
                                                                        Page 16 of
                                         23
Case: 20-50628   Doc# 75   Filed: 07/28/20 Entered: 07/28/20 16:42:14         015
                                                                        Page 17 of
                                         23
Case: 20-50628   Doc# 75   Filed: 07/28/20 Entered: 07/28/20 16:42:14         016
                                                                        Page 18 of
                                         23
                            EXHIBIT 2

Case: 20-50628   Doc# 75   Filed: 07/28/20 Entered: 07/28/20 16:42:14         017
                                                                        Page 19 of
                                         23
Case: 20-50628   Doc# 75   Filed: 07/28/20 Entered: 07/28/20 16:42:14         018
                                                                        Page 20 of
                                         23
Case: 20-50628   Doc# 75   Filed: 07/28/20 Entered: 07/28/20 16:42:14         019
                                                                        Page 21 of
                                         23
                                                         BORROWER STATEMENT OF ACCOUNT

                                                                                                                                                                                10536
                                                                                                                                                                         7/28/2020

                                                                                                                   STATEMENT SUMMARY

                                                                                                                     Statement Period                                   All Dates
                                                                                                                     Principal Balance                            $10,937,000.00
                                                                                                                     Reserve Balance                                        $0.00
                                                                                                                     Impound Balance                                        $0.00
                                                                                                                     Unpaid Late Charges                              $86,587.38
                                                                                                                     Unpaid Charges                                  $112,658.23
  FRE 355 Investment Group, LLC by: Melvin Vaughn,                                                                   Unpaid Interest                                $319,093.25
  Managing Member                                                                                                    Regular Payment                                $136,726.42
  10700 Mora Drive                                                                                                   Note Rate                                          15.000%
  Los Altos CA 94024                                                                                                 Interest Paid in 2020                          $229,014.47
                                                                                                                     Property: 10718 Mora Drive Los Altos CA 94024



  Please advise us immediately of any discrepancies in the transactions or investment activity on your statement of account or if you contemplate changing your address. When
  making inquiries by telephone or in writing please give your account number. We urge you to keep this statement with your investment records.


                                                                              ACCOUNT ACTIVITY
                                                                                                                          Distribution
Transaction    Pmt Due                                                       Transaction                                                                                Principal
   Date         Date       Reference              Description                  Amount         Interest       Principal      Late Chgs      Other          Trust         Balance
                                       Balance Forward                                                                                                                           $0.00
 4/11/2018                             Funds Advanced                     ($10,937,000.00)         $0.00($10,937,000.00)          $0.00         $0.00         $0.00 $10,937,000.00
 4/13/2018                10182        Payment - Other                          $60,761.11    $60,761.11            $0.00         $0.00         $0.00         $0.00 $10,937,000.00
 4/13/2018     6/1/2018   10182        Payment - Thank You                      $91,141.67    $91,141.67            $0.00         $0.00         $0.00         $0.00 $10,937,000.00
 4/13/2018     7/1/2018   10182        Payment - Thank You                      $91,141.67    $91,141.67            $0.00         $0.00         $0.00         $0.00 $10,937,000.00
 4/13/2018     8/1/2018   10182        Payment - Thank You                      $91,141.67    $91,141.67            $0.00         $0.00         $0.00         $0.00 $10,937,000.00
 4/13/2018     9/1/2018   10182        Payment - Thank You                      $91,141.67    $91,141.67            $0.00         $0.00         $0.00         $0.00 $10,937,000.00
 4/13/2018    10/1/2018 10182          Payment - Thank You                      $91,141.67    $91,141.67            $0.00         $0.00         $0.00         $0.00 $10,937,000.00
 4/13/2018    11/1/2018 10182          Payment - Thank You                      $91,141.67    $91,141.67            $0.00         $0.00         $0.00         $0.00 $10,937,000.00
 12/11/2018                            MOD                                     ($1,000.00)         $0.00            $0.00         $0.00   ($1,000.00)         $0.00 $10,937,000.00
 12/11/2018                            Fed Ex Fee                                 ($50.00)         $0.00            $0.00         $0.00      ($50.00)         $0.00 $10,937,000.00
 12/14/2018   12/1/2018 WIRE           Payment - Thank You                      $92,191.67    $91,141.67            $0.00         $0.00    $1,050.00          $0.00 $10,937,000.00
 12/14/2018               WIRE         Late Charge                              ($9,114.17)        $0.00            $0.00 ($9,114.17)           $0.00         $0.00 $10,937,000.00
 12/14/2018    1/1/2019   WIRE         Payment - Thank You                      $91,186.67    $91,141.67            $0.00         $0.00       $45.00          $0.00 $10,937,000.00
 2/11/2019     2/1/2019   115          Payment - Thank You                      $91,141.67    $91,141.67            $0.00         $0.00         $0.00         $0.00 $10,937,000.00
 2/14/2019                115          NSF                                    ($91,141.67) ($91,141.67)             $0.00         $0.00         $0.00         $0.00 $10,937,000.00
 2/14/2019                             NSF Payment Charge                         ($25.00)         $0.00            $0.00         $0.00      ($25.00)         $0.00 $10,937,000.00
 4/15/2019                             Advanced Trustee Fees                  ($17,538.34)         $0.00            $0.00         $0.00 ($17,538.34)          $0.00 $10,937,000.00
 4/15/2019                             Advanced Trustee Fees                   ($5,062.91)         $0.00            $0.00         $0.00   ($5,062.91)         $0.00 $10,937,000.00
 7/31/2019                CASHIERS     Payment - Other                           $5,000.00     $2,500.00            $0.00         $0.00    $2,500.00          $0.00 $10,937,000.00
  8/7/2019     2/1/2019   WIRE         Payment - Thank You                      $91,141.67 $136,712.50       ($45,570.83)         $0.00         $0.00         $0.00 $10,982,570.83
  8/7/2019                WIRE         Late Charge                            ($13,671.25)         $0.00            $0.00 ($13,671.25)          $0.00         $0.00 $10,982,570.83
  8/7/2019                             Funds Advanced                           $45,570.83         $0.00       $45,570.83         $0.00         $0.00         $0.00 $10,937,000.00
  9/4/2019                WIRE         Payment - Other                          $90,000.00         $0.00            $0.00         $0.00         $0.00   $90,000.00 $10,937,000.00
  9/5/2019     3/1/2019   WIRE         Payment - Thank You                           $0.00    $91,141.67            $0.00         $0.00         $0.00 ($91,141.67) $10,937,000.00
  9/5/2019                WIRE         Late Charge                              ($9,114.17)        $0.00            $0.00 ($9,114.17)           $0.00         $0.00 $10,937,000.00
  9/5/2019                WIRE         Payment - Other                           $1,141.67         $0.00            $0.00         $0.00         $0.00    $1,141.67 $10,937,000.00
 10/2/2019                WIRE         Payment - Other                          $50,000.00         $0.00            $0.00         $0.00         $0.00   $50,000.00 $10,937,000.00
 10/2/2019                WIRE         Payment - Other                          $10,000.00         $0.00            $0.00         $0.00         $0.00   $10,000.00 $10,937,000.00
 10/4/2019     4/1/2019   WIRE         Payment - Thank You                      $31,141.67    $91,521.42        ($379.75)         $0.00         $0.00 ($60,000.00) $10,937,379.75
 10/4/2019                WIRE         Late Charge                              ($9,114.17)        $0.00            $0.00 ($9,114.17)           $0.00         $0.00 $10,937,379.75
 11/4/2019     5/1/2019   WIRE         Payment - Thank You                      $91,176.67    $91,524.59        ($347.92)         $0.00         $0.00         $0.00 $10,937,727.67
 11/4/2019                WIRE         Late Charge                              ($9,114.17)        $0.00            $0.00 ($9,114.17)           $0.00         $0.00 $10,937,727.67
 12/5/2019     6/1/2019   WIRE         Payment - Thank You                      $91,141.67    $91,527.49        ($385.82)         $0.00         $0.00         $0.00 $10,938,113.49
 12/5/2019                WIRE         Late Charge                              ($9,114.17)        $0.00            $0.00 ($9,114.17)           $0.00         $0.00 $10,938,113.49
 1/14/2020     7/1/2019   WIRE         Payment - Thank You                      $91,141.67    $91,711.30        ($569.63)         $0.00         $0.00         $0.00 $10,938,683.12
 1/14/2020                WIRE         Late Charge                            ($13,672.64)         $0.00            $0.00 ($13,672.64)          $0.00         $0.00 $10,938,683.12
 2/14/2020                             Advanced Trustee Fees                     ($426.87)         $0.00            $0.00         $0.00     ($426.87)         $0.00 $10,938,683.12
 2/14/2020                             Advanced Trustee Fees                   ($1,790.35)         $0.00            $0.00         $0.00   ($1,790.35)         $0.00 $10,938,683.12
                Case: 20-50628
Powered by The Mortgage Office™
                                                Doc# 75           Filed: 07/28/20 Entered: 07/28/20 16:42:14
                                                                           Page 1 of 2                                                                   020
                                                                                                                                                   Page 22 of
                                                                                                                                                                      Account: 10536
                                                                                23
                                                                           ACCOUNT ACTIVITY
                                                                                                                               Distribution
Transaction    Pmt Due                                                    Transaction                                                                                           Principal
   Date         Date        Reference              Description              Amount           Interest            Principal       Late Chgs         Other           Trust        Balance
 2/14/2020                              Advanced Trustee Fees               ($1,705.12)           $0.00                 $0.00          $0.00     ($1,705.12)          $0.00 $10,938,683.12
 2/14/2020                              Advanced Trustee Fees               ($4,177.69)           $0.00                 $0.00          $0.00     ($4,177.69)          $0.00 $10,938,683.12
 2/14/2020                              Advanced Trustee Fees              ($14,471.84)           $0.00                 $0.00          $0.00 ($14,471.84)             $0.00 $10,938,683.12
 2/14/2020                              Advanced Trustee Fees                 ($852.48)           $0.00                 $0.00          $0.00       ($852.48)          $0.00 $10,938,683.12
 2/27/2020     8/1/2019    WIRE         Payment - Thank You                 $91,141.66 $137,303.17               ($46,161.51)          $0.00          $0.00           $0.00 $10,984,844.63
 2/27/2020                 WIRE         Late Charge                        ($13,672.64)           $0.00                 $0.00 ($13,672.64)            $0.00           $0.00 $10,984,844.63
 2/27/2020                              Funds Advanced                      $46,161.51            $0.00           $46,161.51           $0.00          $0.00           $0.00 $10,938,683.12
 2/27/2020                              Funds Advanced                       $1,683.12            $0.00            $1,683.12           $0.00          $0.00           $0.00 $10,937,000.00
 4/10/2020                              defaulted late fees                ($18,228.32)           $0.00                 $0.00          $0.00 ($18,228.32)             $0.00 $10,937,000.00
  7/6/2020                              Advanced Appraisal Fees            ($10,500.00)           $0.00                 $0.00          $0.00 ($10,500.00)             $0.00 $10,937,000.00
  7/8/2020                              Advanced Lawyer Fees (Landau)       ($1,564.00)           $0.00                 $0.00          $0.00     ($1,564.00)          $0.00 $10,937,000.00
 7/15/2020                              SBS Trust Deed Fees                 ($8,028.69)           $0.00                 $0.00          $0.00     ($8,028.69)          $0.00 $10,937,000.00
 7/15/2020                              Lawyer Fees Landau                 ($17,106.00)           $0.00                 $0.00          $0.00 ($17,106.00)             $0.00 $10,937,000.00
 7/15/2020                              Charge Adjustment                  ($12,394.00)           $0.00                 $0.00          $0.00 ($12,394.00)             $0.00 $10,937,000.00
 7/16/2020                              Charge Adjustment                   $23,500.00            $0.00                 $0.00          $0.00     $23,500.00           $0.00 $10,937,000.00
 7/16/2020                              Advanced Lawyer Fees               ($22,067.00)           $0.00                 $0.00          $0.00 ($22,067.00)             $0.00 $10,937,000.00
                                                                                          $1,523,836.61($10,937,000.00) ($86,587.38) ($109,893.61)                    $0.00

                                                                        TRUST ACCOUNT ACTIVITY
 Transaction    Check# or                         From Whom Received or                                                                  Amount                Amount            Daily
    Date        Reference                             To Whom Paid                                Description / Memo                     Paid Out              Received         Balance
                                                                                        Balance Forward                                                                                $0.00
                                                                                                                                                   $0.00             $0.00

                                                                 OUTSTANDING CHARGES AND ADVANCES
   Date of                                                                                        Interest            Original            Unpaid               Accrued        Total Amount
   Charge      Reference                                 Description                                Rate              Amount              Balance              Interest           Due
 2/14/2019                  NSF Payment Charge                                                          0.000%                $25.00             $25.00              $0.00            $25.00
 4/15/2019                  Advanced Trustee Fees                                                       0.000%         $17,538.34             $17,538.34             $0.00       $17,538.34
 4/15/2019                  Advanced Trustee Fees                                                       0.000%           $5,062.91             $5,062.91             $0.00        $5,062.91
 2/14/2020                  Advanced Trustee Fees                                                       0.000%               $426.87            $426.87              $0.00          $426.87
 2/14/2020                  Advanced Trustee Fees                                                       0.000%           $1,790.35             $1,790.35             $0.00        $1,790.35
 2/14/2020                  Advanced Trustee Fees                                                       0.000%           $1,705.12             $1,705.12             $0.00        $1,705.12
 2/14/2020                  Advanced Trustee Fees                                                       0.000%           $4,177.69             $4,177.69             $0.00        $4,177.69
 2/14/2020                  Advanced Trustee Fees                                                       0.000%         $14,471.84             $14,471.84             $0.00       $14,471.84
 2/14/2020                  Advanced Trustee Fees                                                       0.000%               $852.48            $852.48              $0.00          $852.48
 4/10/2020                  defaulted late fees                                                         0.000%         $18,228.32             $18,228.32             $0.00       $18,228.32
  7/6/2020                  Advanced Appraisal Fees                                                15.000%             $10,500.00             $10,500.00            $96.25       $10,596.25
  7/8/2020                  Advanced Lawyer Fees (Landau)                                          15.000%               $1,564.00             $1,564.00            $13.03        $1,577.03
 7/15/2020                  Lawyer Fees Landau                                                          0.000%           $6,000.00             $6,000.00             $0.00        $6,000.00
 7/15/2020                  SBS Trust Deed Fees                                                         0.000%           $8,028.69             $8,028.69             $0.00        $8,028.69
 7/16/2020                  Advanced Lawyer Fees                                                   15.000%             $22,067.00             $22,067.00           $110.34       $22,177.34
                                                                                                                      $112,438.61         $112,438.61              $219.62      $112,658.23




                Case: 20-50628
Powered by The Mortgage Office™
                                                  Doc# 75          Filed: 07/28/20 Entered: 07/28/20 16:42:14
                                                                            Page 2 of 2                                                                          021
                                                                                                                                                           Page 23 of
                                                                                                                                                                              Account: 10536
                                                                                 23
